Title: To Thomas Jefferson from John M. Pintard, 29 October 1793
From: Pintard, John Marsden
To: Jefferson, Thomas


Madeira, 29 Oct. 1793. He encloses copies of his 8, 9, and 15 Oct. letters and their enclosures, as well as a copy of his letter of this date to Edward Church, which will explain the particulars of his case more fully than the statement he transmitted with his 15 Oct. letter. He does not enclose the Portuguese papers mentioned in his letter to Church, which consist of a notary public’s certificate that he would not take Pintard’s protest against the governor for fear of that official and a certified copy of the receipt for the money he received for demurrage on his Bordeaux vessel, the latter of which is dated 21 Oct., two days before his clerk and vice-consul were examined and the governor ordered him to exhibit his books. The Portuguese government has concluded a one-year truce with the Algerines and permitted five of their corsairs to sail beyond the Straits of Gibraltar. They are cruising off Cape St. Vincent and the Rocks of Lisbon,
 
and yesterday two vessels arrived here from Lisbon that had been boarded by them. He fears the corsairs will wreak havoc on American ships bound to Cadiz or Lisbon. David Humphreys sailed from Lisbon for Gibraltar on 16 Sep., leaving Church in charge of American affairs. He has not heard from him by either of the vessels that has arrived, but presumes he shall by the next one. The English government at Gibraltar reportedly negotiated the Portuguese-Algerine treaty or truce, which he presumes is a political maneuver by the combined powers because of their envy of rising American prosperity. Because of the advanced season, he presumes the Algerines will wait until spring before sailing beyond the Straits in swarms. He will continue to communicate such information as he receives about this matter and all others affecting the United States.
